UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended November 3, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 1-11313 CKE RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0602639 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6307 Carpinteria Avenue, Ste. A, Carpinteria, California 93013 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805) 745-7500 Former Name, Former Address and Former Fiscal Year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of December 4, 2008, 54,643,498 shares of the registrant’s common stock were outstanding. CKE RESTAURANTS, INC. AND SUBSIDIARIES INDEX Page No. Part I. Financial Information Item 1 Condensed Consolidated Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of November 3, 2008 and January 31, 2008 3 Condensed Consolidated Statements of Income for the twelve and forty weeks ended November 3, 2008 and November 5, 4 Condensed Consolidated Statement of Stockholders’ Equity for the forty weeks ended November 3, 2008 5 Condensed Consolidated Statements of Cash Flows for the forty weeks ended November 3, 2008 and November 5, 2007 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 Controls and Procedures 31 Part II. Other Information Item 1 Legal Proceedings 32 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6 Exhibits 33 Signatures 34 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par values) (Unaudited) November 3, 2008 January 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 21,424 $ 19,993 Accounts receivable, net of allowance for doubtful accounts of $427 as of November 3, 2008 and $755 as of January 31, 2008 44,217 51,394 Related party trade receivables 4,643 5,179 Inventories, net 23,502 26,030 Prepaid expenses 14,580 12,509 Assets held for sale 556 1,038 Advertising fund assets, restricted 17,068 18,207 Deferred income tax assets, net 13,405 23,768 Other current assets 2,134 2,887 Total current assets 141,529 161,005 Notes receivable, net of allowance for doubtful accounts of $546 as of November 3, 2008 and $608 as of January 31, 2008 164 298 Property and equipment, net of accumulated depreciation and amortization of $418,822 as of November 3, 2008 and $422,192 as of January 31, 2008 524,992 503,774 Property under capital leases, net of accumulated amortization of $47,782 as of November 3, 2008 and $46,390 as of January 31, 2008 18,887 21,104 Deferred income tax assets, net 64,469 72,878 Goodwill 22,649 22,649 Other assets, net 10,397 10,003 Total assets $ 783,087 $ 791,711 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of bank indebtedness and other long-term debt $ 2,747 $ 18,024 Current portion of capital lease obligations 5,924 5,774 Accounts payable 57,212 80,697 Advertising fund liabilities 17,068 18,207 Other current liabilities 92,273 86,678 Total current liabilities 175,224 209,380 Bank indebtedness and other long-term debt, less current portion 315,746 333,082 Capital lease obligations, less current portion 30,918 35,156 Other long-term liabilities 69,196 68,851 Total liabilities 591,084 646,469 Commitments and contingencies (Notes 4 and 6) Subsequent events (Notes 2,4 and 7) Stockholders’ equity: Preferred stock, $.01 par value; 5,000 shares authorized; none issued or outstanding — — Series A Junior Participating Preferred stock, $.01 par value; 1,500 shares authorized; none issued or outstanding — — Common stock, $.01 par value; 100,000 shares authorized; 54,644 shares issued and outstanding as of November 3, 2008; 52,504 shares issued and 52,476 shares outstanding as of January 31, 2008 546 525 Common stock held in treasury, at cost; none as of November 3, 2008 and 28 shares as of January 31, 2008 — (359 ) Additional paid-in capital 273,127 251,524 Accumulated deficit (81,670 ) (106,448 ) Total stockholders’ equity 192,003 145,242 Total liabilities and stockholders’ equity $ 783,087 $ 791,711 See Accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Twelve Weeks Ended Forty Weeks Ended November 3, 2008 November 5, 2007 November 3, 2008 November 5, 2007 Revenue: Company-operated restaurants $ 255,545 $ 273,319 $ 880,858 $ 941,639 Franchised and licensed restaurants and other 81,050 78,303 274,398 254,876 Total revenue 336,595 351,622 1,155,256 1,196,515 Operating costs and expenses: Restaurant operating costs: Food and packaging 76,785 82,298 262,214 279,761 Payroll and other employee benefits 71,237 78,261 250,349 273,901 Occupancy and other 61,841 62,459 199,687 207,706 Total restaurant operating costs 209,863 223,018 712,250 761,368 Franchised and licensed restaurants and other 61,474 60,373 210,131 197,685 Advertising 15,105 15,829 51,902 55,861 General and administrative 31,156 32,636 108,037 110,278 Facility action charges, net 1,242 287 2,666 (1,513 ) Total operating costs and expenses 318,840 332,143 1,084,986 1,123,679 Operating income 17,755 19,479 70,270 72,836 Interest expense (9,363 ) (7,686 ) (16,330 ) (17,442 ) Other income, net 769 1,079 2,290 3,291 Income before income taxes and discontinued operations 9,161 12,872 56,230 58,685 Income tax expense 3,773 5,388 21,882 23,851 Income from continuing operations 5,388 7,484 34,348 34,834 Loss from discontinued operations (net of income tax (benefit) expense of $(500) and $1,841 for the twelve and forty weeks ended November 5, 2007, respectively) — (1,282 ) — (3,856 ) Net income $ 5,388 $ 6,202 $ 34,348 $ 30,978 Basic income per common share: Continuing operations $ 0.10 $ 0.13 $ 0.66 $ 0.57 Discontinued operations — (0.02 ) — (0.06 ) Net income $ 0.10 $ 0.11 $ 0.66 $ 0.51 Diluted income per common share: Continuing operations $ 0.10 $ 0.13 $ 0.64 $ 0.54 Discontinued operations — (0.02 ) — (0.06 ) Net income $ 0.10 $ 0.11 $ 0.64 $ 0.48 Dividends per common share $ 0.06 $ 0.06 $ 0.18 $ 0.18 Weighted-average common shares outstanding: Basic 52,574 55,908 51,898 61,312 Diluted 54,258 58,964 54,281 64,550 See Accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (In thousands, except per share amounts) (Unaudited) Forty Weeks Ended November 3, 2008 Common Stock Common Stock Held in Treasury Additional Paid-In Accumulated Total Stockholders' Shares Amount Shares Amount Capital Deficit Equity Balance at January 31, 2008 52,504 $ 525 (28 ) $ (359 ) $ 251,524 $ (106,448 ) $ 145,242 Cash dividends declared ($0.18 per share) — (9,570 ) (9,570 ) Issuance of restricted stock awards, net of forfeitures 612 6 — — (6 ) — — Exercise of stock options 218 2 — — 1,624 — 1,626 Conversion of 2023 Convertible Notes into common stock 1,787 18 — — 15,149 — 15,167 Net tax deficiency from exercise of stock options and vesting of restricted stock awards — (298 ) — (298 ) Share-based compensation expense — 9,515 — 9,515 Repurchase and retirement of common stock (477 ) (5 ) 28 359 (4,381 ) — (4,027 ) Net income — 34,348 34,348 Balance at November 3, 2008 54,644 $ 546 — $ — $ 273,127 $ (81,670 ) $ 192,003 See Accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Forty Weeks Ended November 3, 2008 November 5, 2007 Cash flows from operating activities: Net income $ 34,348 $ 30,978 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 48,141 49,679 Amortization and write-off of deferred loan fees 948 686 Share-based compensation expense 9,515 7,616 Change in fair value of interest rate swap agreements 658 1,839 Provision for (recovery of) losses on accounts and notes receivable 15 (693 ) Loss on sale of property and equipment and capital leases 1,914 3,706 Facility action charges, net 2,666 (2,218 ) Deferred income taxes 17,723 12,355 Other non-cash charges 28 39 Net changes in operating assets and liabilities: Receivables, inventories, prepaid expenses and other current and non-current assets 6,226 943 Estimated liability for closed restaurants and estimated liability for self-insurance (4,470 ) (4,211 ) Accounts payable and other current and long-term liabilities (9,338 ) 5,562 Net cash provided by operating activities 108,374 106,281 Cash flows from investing activities: Purchases of property and equipment (82,658 ) (101,692 ) Proceeds from sale of property and equipment 21,042 44,252 Collections of non-trade notes receivable 2,799 2,903 Disposition of La Salsa, net of cash surrendered — 5,720 Other investing activities 68 58 Net cash used in investing activities (58,749 ) (48,759 ) Cash flows from financing activities: Net change in bank overdraft (13,911 ) (5,979 ) Borrowings under revolving credit facility 133,500 306,500 Repayments of borrowings under revolving credit facility (135,000 ) (303,000 ) Borrowings under credit facility term loan — 200,179 Repayments of credit facility term loan (15,815 ) (1,100 ) Repayments of other long-term debt (131 ) (133 ) Net repayment by consolidated variable interest entity — (44 ) Repayments of capital lease obligations (4,493 ) (4,200 ) Payment of deferred loan fees (399 ) (1,279 ) Repurchase of common stock (4,296 ) (233,803 ) Exercise of stock options 1,626 2,649 Excess tax benefits from exercise of stock options and vesting of restricted stock awards 174 1,616 Dividends paid on common stock (9,449 ) (10,115 ) Net cash used in financing activities (48,194 ) (48,709 ) Netincrease in cash and cash equivalents 1,431 8,813 Cash and cash equivalents at beginning of period 19,993 18,680 Cash and cash equivalents at end of period $ 21,424 $ 27,493 See Accompanying Notes to Condensed Consolidated Financial Statements 6 Table of Contents CKE RESTAURANTS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share amounts) (Unaudited) Note 1 — Basis of Presentation and
